Citation Nr: 1531572	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a low back condition, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1969 to December 1989. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim to reopen his claim for a low back condition.

By way of procedural history, the Board notes that the Veteran's claim for service connection was initially denied by the RO in a June 1996 rating decision. The Veteran filed a timely Notice of Disagreement (NOD) and substantive appeal (VA Form 9) for his claim of service connection for a low back condition. The Veteran's claim was eventually denied by the Board in December 2005. The Veteran did not proceed with any further appeal, and the decision regarding those claims became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In April 2010, the Veteran filed a claim to reopen his claim of service connection for his low back condition. In an August 2010 rating decision, the RO, in pertinent part, denied the Veteran claim to reopen; the Veteran filed a timely NOD and VA Form 9, and the claim is properly before the Board for appellate review. 

In characterizing the issues on appeal regarding new and material evidence, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims have been received, the Board has characterized the claims as set forth on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has provided new and material evidence regarding the nexus between his currently diagnosed low back condition and his military service.

2. Resolving all benefit of the doubt in the Veteran's favor, the evidence of record is at least in equipoise relating the Veteran's current back condition with his service. 


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for a low back condition is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2. Resolving benefit-of-the-doubt in favor of the Veteran, the criteria for service connection for a low back condition have been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). The Veteran's previously denied claim for service connection for a low back condition is reopened, as explained below. Given the favorable outcome of this decision (reopening and grant of service connection), no conceivable prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



New & Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In June 1996, the RO denied the Veteran's claim of service connection for his claimed low back condition. In that rating decision, the RO found that the evidence of record did not demonstrate that the Veteran's diagnosed back condition was related to his active military service. Specifically, the RO noted that there was no evidence of any in-service incident, other than that of the Veteran's lay testimony, and therefore, no inference of a nexus could be drawn from the existing evidence. The Veteran filed a timely NOD and VA Form 9 and appealed that decision to the Board. Subsequently, after affording the Veteran with VA examination, the Board denied the Veteran's service connection claim on the same grounds. The Veteran did not pursue any further appeals and the December 2005 decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran applied to reopen the claim; and in August 2010, the RO denied the Veteran's claim to reopen stating that no new or material evidence had been submitted. The Veteran again filed a timely NOD and VA Form 9. 

New evidence received subsequent to the December 2005 Board decision includes private medical treatment records, the Veteran's lay statements, as well as other medical treatises and research documents. The new evidence submitted by the Veteran includes, most pertinently, private treatment records of his claimed in-service injury, as well as private medical opinions that relate his condition and his service. The Board finds that such evidence is both new and material, as they were submitted after the Veteran's last denial, and tend to establish that the Veteran may have experience an in-service injury to his back and a plausible relationship between that and his current condition. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a back condition has been submitted, and the claim is reopened. See 38 C.F.R. § 3.156.  

Service Connection - Low Back Condition

The Veteran claims that his currently diagnosed low back condition was caused by, or otherwise related to, his military service. Specifically, the Veteran contends that in 1988, while still serving active duty in the United States Marine Corps, he fell off a flatbed truck he was ordered to climb and hurt his back; and while he landed on his feet, his current back condition is a result of that incident. The Board notes that among the newly submitted evidence includes records showing that he in fact fell off a truck during service, and that his current condition is related to that injury. As such, when balanced against the evidence already of record, the Board finds that the evidence is at least in equipoise, and therefore, in resolving all reasonable doubt in the Veteran's favor, the Veteran's claim of service connection for his low back condition must be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the threshold question of a current disability is evident from the evidence of record. Both VA and private examinations and medical treatment records show the Veteran suffers from several diagnosed chronic back condition of his lumbar spine. Specifically, in his first Compensation and Pension (C&P) examination in March 1999, the Veteran was diagnosed with mild osteoarthritis and possible spondylosis. Later in January 2005, another VA examination noted mild anterolisthesis of the L5 on S1, with par defect in L5. The Board finds that this diagnosis, along with the treatment records demonstrates the requisite of a current disability related to the Veteran's back. 

Regarding an in-service incident or injury, the Board finds that such condition is fulfilled both by the Veteran's lay statements, as well as the medical treatment records. The Veteran has continuously asserted that his back condition was the result of, or etiologically related to, a fall off a truck during his time in service, specifically in 1988. The Veteran noted that while he landed on his feet, he nonetheless injured his back and was taken to an emergency room, and was unable to walk for several days thereafter. The Board finds the Veteran's account of this incident to be credible as the Veteran has maintained this assertion and story since his initial claim nearly 20 years ago. The Veteran's has consistently identified this specific incident to have caused his condition to both the VA, for his claim, as well as to his treating physicians both VA and private, throughout the appeals period. 

While the Board notes that no reports or notes of this incident were documents in the Veteran's military personnel records or service treatment records, the Veteran subsequently submitted hospital treatment records of that incident. As a part of the evidence he submitted to reopen his claim, the Veteran submitted medical treatment records form the Lynchburg (Virginia) Emergency Room records that document his injury from falling in May 1988. Admittedly, the record does not identify the Veteran's back as an injury, at the time, however, the Board finds that the Veteran's contention that his back did in fact start hurting as a result of that injury to be both competent and credible. Therefore, such record corroborates the Veteran's continued assertion of an in-service incident, and establishes the second required factor to establish service connection.  

Finally, with regards to the nexus element, or determining the etiology of the Veteran's current disability, the Board finds that there are both positive and negative evidence of record. Specifically, the Board notes that in August 2005, the VA obtained an addendum to the Veteran's previous 2005 C&P examination. The addendum opinion provided a negative nexus opinion regarding the Veteran's current back condition and his service, stating that it was less likely than not that the Veteran's back condition is etiologically related to any incident of his military service. However, the Board notes that the VA examiner failed to provide any rationale for his nexus conclusion, and therefore, rending it of minimum probative value. See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of the opinion is derived from discussion of the underlying medical rationale).

The evidence of record, however, also reveals positive nexus opinions regarding the Veteran's condition and his service, submitted from the Veteran's treating physician. Specifically, on several occasions, the Veteran's treating physician 
Dr. P.H. opined that the Veteran's current back condition was due to/etiologically related to his described injury during his military service. See Private Treatment Records, date October 27, 2010 and September 30, 2014. The private physician noted that the Veteran's degenerative condition started from his traumatic injury during his service. 

In evaluating the probative value of competent medical evidence/examinations, it is within the province of the adjudicators, here the Board, to attach weight and credibility to different opinions. See Black v. Brown, 10 Vet. App. 297, 284 (1997). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Here, the Board finds that the private medical opinion, from the Veteran's long time treating physician to be most informative/probative of a relationship/nexus between the Veteran's diagnosed back condition and his injury during his active military service. When such evidence is combined with the medical treatise and research articles of record, also submitted by the Veteran, puts the Veteran's claim in at least equipoise with such evidence against establishing service connection for the Veteran's condition.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the Veteran. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). As such, in this instance, in resolving all benefit-of-the-doubt in the Veteran's favor the Veteran's claim of service connection for a low back condition must be granted. 


ORDER

The application to reopen a claim of entitlement to service connection for a low back disorder is granted. 

Entitlement to service connection for a low back disorder is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


